DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 12/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 - 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2016/065219).
Regarding claim 1, Li et al. teaches a silicon precursor according to Formula C (see page 4, chemical structure IID, where in this case R1 - R8 are hydrogen).  Other features are conditional on other formulae.
Regarding claim 2, Li et al. teaches at least one purge gas (Paragraph 0056 includes He).
	Regarding claim 4, Li et al. teaches a composition comprising at least one silicon precursor compound with formula C (see page 4, chemical structure IID, where in this case R1 - R8 are hydrogen).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach the subject matter of claim 3.  It should be noted that 2,2,4,4,6,6-hexamethylcyclotrisilazane, 1,3-dioxa-5-aza-2,4,6-trisilacyclohexane, and trimethylcyclotrisilazane, which form the bases of Formulae A to E appear to be known compounds.  However, claim 3 includes these bases with specific ligands (R1-8).  The compounds of claim 3 do not appear to be taught by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note a 
Regarding claim 3, the rejection mailed 7/15/2020 incorrectly rejected the claim as Li does not appear to teach the specific compounds with the specific ligands/R1-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hunks et al. (US 2010/0164057) teaches that an organoamino group can be used for R1-2 (Page 5, Paragraph 0035, section x) for a cyclosilazane.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813